                   IN THE UNITED STATES DISTRICT COURT FOR THE


                            EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division

 UNITED STATES OF AMERICA



                                                      No. I:19-er-29I (LO)
 KEVIN MICHAEL AAGESEN,

        Defendant.



                                 CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:


                                      General Allegations

       At all times material to this Criminal Information:


                                         The Enterprise

       1.     The defendant, KEVIN MICHAEL AAGESEN, was a member of the Reccless

Tigers gang, a criminal organization whose members and associates engaged in acts of violence,

namely acts involving murder, arson, and assault with a dangerous weapon, as well as acts

involving narcotics distribution. The Reccless Tigers operated principally in Fairfax County,

Prince William County, and Richmond, Virginia.

       2.     As used in this criminal information, the term Reccless Tigers includes predecessor

and affiliate gangs such as the Asian Boyz(a/k/a ABZ), Young Korean Loks(a/k/a YKL), Korean

Dragon Crew (a/k/a KDC), Sons of Gong (a/k/a SOG), Club Tiger, Tiger Side, and Lady Tigers

(a/k/a Lady Ts).
